IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON MILISITS,                         : No. 162 MM 2016
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
BOARD OF PROBATION AND PAROLE,          :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.